DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 8/19/2022.
Claims 1, and 3-16 are pending. Claim 1 is independent. Claims 14-16 are newly added. Claim 2 is newly canceled.
The previous rejection of claims 1, and 3-13 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US2011/0020777) in view of Genevie (US2004/0002044) and Chung et al. (US2015/0100522).

In regards to claim 1, Hughes substantially discloses a method for selecting a jury from a plurality of potential jurors, the method comprising:
 collecting an initial set of background data (Hughes para[0033], collects initial set of data about jurors); 
storing the initial set of background data on a jury selection module operating on a portable multifunction device (Hughes para[0025], stores data on devices such as phones or PDAs); 
conducting a search, wherein the conducting comprises using the jury selection module and the initial set of background data to identify and acquire a second set of background data from publicly available resources provided on a network (Hughes para[0024] and [0034], uses initial background data (ID search) to acquire additional information from third party databases and publicly available databases); and 
analyzing the initial and second sets of background data using the jury selection module (Hughes para[0098], background data is analyzed to rate juror); and
generating a juror rating from the jury selection module for at least one potential juror of the plurality of potential juror (Hughes para[0098], generates rating for juror).
Hughes does not explicitly disclose collecting an initial set of background data from a jury pool from questionnaires and answers by potential jurors through voire dire.
However Genevie substantially discloses collecting an initial set of background data from a jury pool from questionnaires and answers by potential jurors through voire dire (Genevie para[0051], collects initial information form juror questionnaire and voir dire).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).
Hughes does not explicitly disclose wherein the juror rating includes
a leadership rating representing the likelihood the one potential juror might influence other potential jurors of the plurality of potential jurors during a deliberation, and
a numerical rating representing the likelihood the one potential juror has a storing personal responsibility, a strong social responsibility, or is neutral.  
However Chung et al. substantially discloses wherein the juror rating includes
a leadership rating representing the likelihood the one potential juror might influence other potential jurors of the plurality of potential jurors during a deliberation (Chung et al. para[0070]-[0071], identifies leaders who influence others), and
a numerical rating representing the likelihood the one potential juror has a storing personal responsibility, a strong social responsibility, or is neutral (Chung et al. para[0036]-[0037], rates the authority and responsibilities of individuals).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the jury research method of Genevie and the leadership identification method of Chung et al. in order to classify members of a group (Chung et al. para[0023]).

In regards to claim 3, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 2, wherein the leadership rating includes a classification of one potential juror as either a leader or follower (Chung et al. para[0065]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the jury research method of Genevie and the leadership identification method of Chung et al. in order to classify members of a group (Chung et al. para[0023]).

In regards to claim 4, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the leadership rating is determined from analyzing at least one of the following datum: the one potential juror's occupation or education (Hughes para[0065]).  

In regards to claim 5, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the numerical rating a classification of the one potential juror as personally responsible, socially responsible, or neutral (Chung et al. para[0208]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the jury research method of Genevie and the leadership identification method of Chung et al. in order to classify members of a group (Chung et al. para[0023]).

In regards to claim 6, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 5, wherein the numerical rating is determined from analyzing at least one of the following datum: the potential juror's status as an active voter or status as a business owner (Hughes para[0065]).  

In regards to claim 7, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein conducting the search includes identifying at least one social media page affiliated with at least one potential juror and mining data from the at least one social media page (Hughes para[0059]).  

In regards to claim 8, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the analyzing includes comparing the initial and second sets of background data for discrepancies (Genevie para[0059]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 9, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1 further comprising:
generating a plurality of juror ratings from the jury selection module for additional prospective jurors of the plurality of potential jurors (Genevie para[0054]);
 using the juror ratings to select a jury (Genevie para[0077]); 
recording the jury verdict on the jury selection module (Genevie para[0082]); 
transmitting the jury verdict and the initial and second biographical background data sets to a central sever (Genevie para[0082]); 
comparing the jury verdict and the initial and second biographical background data sets with at least one additional jury verdict and associated set of data (Genevie para[0083]); and 
instructing the jury selection module to adjust its generating of a juror rating (Genevie para[0084]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 10, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the background data does not include demographic information of the jury pool (Hughes para[0093]).  

In regards to claim 11, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the juror rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 12, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the leadership rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 13, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 5, wherein the numerical rating is determined without analyzing the following datum: the potential juror's race, sex, age, country of origin or religion (Genevie para[0077]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 14, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, wherein the steps of conducting a search and analyzing the initial and second sets of background data are performed in real time using the jury selection module (Hughes para[0032]).

In regards to claim 15, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 1, further comprising generating a proposed voir dire strategy using a process tool of the jury prediction module after the initial and second sets of background data have been analyzed (Genevie para[0062]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).

In regards to claim 16, Hughes et al. as modified by Genevie and Chung et al. substantially discloses the method of claim 9 further comprising predicting the jury verdict using a prediction tool of the jury prediction module after the plurality of juror ratings have been generated (Genevie para[0060]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the jury search method of Hughes with the Jury research method of Genevie in order to gather and analyze data relating to jury selection (Genevie para[0012]).



Response to Arguments
Applicant’s arguments with respect to claims 1, and 3-13 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178